Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Re claims 1-7: The best prior art of record, taken alone or in combination
thereof, fails to teach a modular computing system including, along with other limitations, the computing module chassis includes: a plurality of computing module chassis walls; and a computing module chassis housing that is defined between the plurality of computing module chassis walls such that every side of the computing module chassis housing is located immediately adjacent a respective one of the plurality of computing module chassis walls as set forth in the claim.
Re claims 8-14: The best prior art of record, taken alone or in combination
thereof, fails to teach an Information Handling System including, along with other limitations, the computing module chassis includes: a plurality of computing module chassis walls; and a computing module chassis housing that is defined between the plurality of computing module chassis walls such that every side of the computing module chassis housing is located immediately adjacent a respective one of the plurality of computing module chassis walls as set forth in the claim.
Re claims 15-20: The best prior art of record, taken alone or in combination
thereof, fails to teach a method for providing a modular computing system including, along with other limitations, receiving, by a computing module chassis enclosure that is defined between a plurality of display stand chassis walls that are included on the display stand chassis, a computing module having a computing module chassis that includes a plurality of computing module chassis walls that define a computing module chassis housing between Page 5 of 16U.S. Appl. No.: 17/316,491Customer No. 182140them such that every side of the computing module chassis housing is located immediately adjacent a respective one of the plurality of computing module chassis walls as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835